Citation Nr: 1035338	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of trauma to 
tooth number 7, including for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2010, the Veteran testified before the undersigned at 
the RO in St. Louis, Missouri.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary prior to 
final adjudication of the Veteran's claim.

The relevant facts pertinent to the Veteran's claim are as 
follows.

A March 1968 service dental record shows that the Veteran's tooth 
number 7 was normal upon entry.  Service treatment records dated 
in April and May 1969 reflect that the Veteran was hospitalized 
for multiple shell fragment wounds of the face, shoulder and 
legs, all superficial.  An October 1969 dental examination and 
bitewing x-rays continued to reflect that tooth number 7 was 
normal.  A February 1970 dental record reveals that tooth number 
7 had a defective filling.  The dental chart on the Veteran's 
February 1970 separation examination was not filled in.  His DD 
Form 214 reflects that he was awarded a Purple Heart and a Combat 
Infantryman Badge.

Post-service, the Veteran underwent VA examination in May 1970.  
A three-inch scar was noted on the Veteran's right upper lip.  
The Veteran did not complain of dental trauma and no dental 
examination was done.

In June 1970, the RO awarded him service connection for a shell 
fragment wound of the right upper lip.

A July 1971 private dental bill reflects that the Veteran had 
periapical disease of tooth number 7 for which root canal 
treatment and filling was performed.

A July 1971 RO dental rating sheet denied the Veteran's claim for 
dental treatment because it was filed more than one year after 
discharge from service and included a notation "Not Combat, 
Service Trauma, or POW".

In August 2005, the Veteran filed his claim for service 
connection for a tooth condition, to include for dental treatment 
purposes.  He indicated that he was hit in the mouth in service 
and had undergone dental work at Cam Ranh Bay during service.

In an April 2006 written statement, G. J. D., a private dentist, 
indicated that the Veteran had root canal treatment performed on 
tooth number 7 while he was in service, due to trauma to the 
tooth, which occurred when he was wounded.  He added that the 
root canal treatment will weaken the tooth and make it easier to 
fracture and to lose the tooth.

In another April 2006 written statement, J. I. S., a private 
dentist, indicated that the Veteran was currently undergoing 
repair and treatment for the loss of the upper right lateral 
incisor, tooth number 7.  The injury was consistent with previous 
fracture of the tooth, requiring removal.  The tooth had 
previously been endodontically treated.  The Veteran related a 
history of injury in 1969 in Vietnam.  He had a significant scar 
on his upper right lip in the area of treatment consistent with 
shrapnel injury according to the Veteran's history.

In a May 2006 written statement, the Veteran indicated that, in 
April 1969, he received facial wounds to the right side of his 
mouth.  His tooth was knocked back, and he had to pull it back in 
place with his thumb.  After one week of treatment in Da Nang, he 
was transferred to Cam Ranh Bay, where he was seen for dental 
treatment and underwent a root canal.  Over time, the tooth 
deteriorated.  In June 2005, it broke off at the gum line.  The 
Veteran gave substantially identical testimony during his March 
2010 Board hearing.

At issue here, with regard to establishing service connection for 
compensation or for dental treatment purposes, is whether the 
loss of tooth number 7 is due to trauma.  An additional issue 
with regard to service connection for compensation/treatment 
purposes is whether the loss of the tooth was due to the loss of 
substance of the body of the maxilla.  See 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2009).

The Veteran has submitted two written statements from private 
dentists in relation to his claim.  However, the Board finds that 
they are not adequate to determine whether the Veteran has a 
dental disability that should be subject to service connection.  
First, Dr. G. J. D. indicated that the Veteran underwent a root 
canal on tooth number 7 in service due to trauma to his tooth.  
However, the evidence suggests that the Veteran did not undergo a 
root canal on tooth number 7 until after separation.  Indeed, the 
July 1971 VA dental bill reflects that root canal treatment and 
filling was performed for periapical disease of tooth number 7.  
As such, the Board concludes that Dr. G. J. D. may have rendered 
his opinion based on an inaccurate medical history provided by 
the Veteran.  The Board also finds that, while Dr. J. I. S. 
opined that the loss of tooth number 7 was consistent with 
previous fracture of the tooth, this opinion does not state that 
the loss of the tooth was specifically caused by an in-service 
shrapnel injury only that the scar on the Veteran's upper lip was 
consistent with one.

As such, the Board finds that a remand is necessary to obtain an 
opinion as to whether the loss of tooth number 7 was due to 
trauma and resulted in bone loss of the maxilla and, if any bone 
loss, was due to trauma or bone disease.  If the examiner 
indicates that it was, he or she will be asked to provide an 
opinion as to whether the loss of the tooth was due to loss of 
substance of the body of the maxilla.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (the threshold is low when considering 
whether there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
Veteran's service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that an examination must be conducted where the 
record before the Secretary (1) contains competent evidence that 
the Veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

The Board points out that the Veteran appears to have received 
dental treatment from J. I. S., DDS and G. J. D., DDS; however, 
only a single statement from each treatment provider, each dated 
in April 2006, has been submitted by the Veteran.  When VA is put 
on notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on 
remand, prior to arranging for the Veteran to undergo VA 
examination, VA should request that the Veteran provide 
authorization to enable it to obtain additional private dental 
records, to include copies of records from Dr. J. I. S. and Dr. 
G. J. D.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  Specifically, request that the 
Veteran identify healthcare providers who 
have treated him for the claimed dental 
condition and ask him to provide 
authorization to enable VA to obtain all 
pertinent records from Jay I. Swanson, DDS, 
and Gregory J. Dill, DDS, to include 
radiological studies.  The letter should also 
clearly explain to the Veteran that he has a 
full one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the Veteran's response has 
expired, arrange for the Veteran to undergo a 
VA dental examination.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
clinician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the loss of 
tooth number 7 is related to service, to 
include due to trauma or bone disease or 
aggravation.  In providing the opinion, the 
examiner should answer the following 
questions:


a. Did the Veteran undergo root canal 
therapy on tooth number 7 during 
service?  If so, when?

b. Did the loss of tooth number 7 result 
in the loss of substance of the body of 
the maxilla without loss of continuity?

c. Was the loss of tooth number 7 due to 
bone loss of the maxilla because of in-
service trauma or disease such as 
osteomyelitis?

d. Did the loss of tooth number 7 result 
in loss of the alveolar process as a 
result of periodontal disease and not 
bone loss?

e. Did any dental condition of tooth 
number 7, to include tooth loss, result 
from combat wounds or in-service trauma?  
The examiner should address the opinions 
of Dr. G. J. D. and Dr. J. I. S. in 
rendering the opinion.

f. If the cause of the loss of tooth 
number 7 is not one of the above, what 
is the most likely cause?

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested medical opinion cannot be 
given, the examiner should state the reason 
why.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, furnish an appropriate 
supplemental statement of the case to the 
Veteran and his representative and provide 
them the requisite time period to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


